Citation Nr: 0502426	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-09 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an effective date earlier than October 25, 
2002, for the assignment of a 50 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the RO, 
which assigned a 50 percent rating for the service-connected 
PTSD, effective on October 25, 2002.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is shown to have filed a timely Notice of 
Disagreement following the RO rating decision in February 
2001 that granted service connection and initially assigned a 
compensable rating for PTSD, effective on July 28, 2000.  

3.  The statement received on October 25, 2002 from the 
veteran may reasonably construed to constitute a timely 
Substantive Appeal with initial decision undertaken by the RO 
to rate the service-connected PTSD.  



CONCLUSION OF LAW

An earlier effective date of July 28, 2000 for the assignment 
of at least a 50 percent rating for the service-connected 
PTSD is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, redefined VA's duty to assist a veteran in the 
development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5103A, 5107, 5126 (West 2002 & Supp. 2004).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for an 
earlier effective date.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a letter dated in November 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an increased rating for PTSD, and offered to assist him in 
obtaining any relevant evidence.  The letter gave notice of 
what evidence the veteran needed to submit and what the VA 
would try to obtain.  

The letter did not notify the veteran of the evidence needed 
to substantiate entitlement to an earlier effective date for 
an increased rating.  However, the effective date issue is a 
"down stream" issue from that of entitlement to service 
connection.  Grantham v. Brown, 114 F .3d 1156 (1997).  

VA's General Counsel has held that VA is not required to 
provide § 5103(a) notice with regard to "down stream 
issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 69 Fed. Reg. 
25,179 (2004); cf. Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  The Board is bound by the General Counsel's holding.  
38 U.S.C.A. § 7104(c) (West 2002).  

Given the favorable action taken hereinbelow, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Analysis

The law governing the assignment of an effective date for an 
award of disability compensation provides that the effective 
date shall be the day following the date of separation from 
active service if application therefore is received within 
one year from the date of separation.  38 U.S.C.A. §§ 
5110(a),(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2004).  

Otherwise, in cases where the application is not filed more 
than one year from release of service, the effective date 
will be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  Id.

In the instant case, the RO assigned October 25, 2002, as the 
effective date of the assignment of a 50 percent rating for 
the service-connected PTSD on the basis that it was the date 
of receipt of the veteran's claim for increase.  

In a rating decision of February 2001, the RO granted service 
connection and assigned an initial rating of 30 percent for 
PTSD, effective on July 28, 2000.  

The Board finds that the veteran filed what can be construed 
to be a Notice of Disagreement in August 2001.  The claim for 
increase was denied in an October 2001 rating decision.  He 
was notified by the RO in a letter dated on October 29, 2001 
that he had one year from the date of that letter to appeal 
the decision.  

The RO then sent the veteran a Statement of the Case in March 
2002 which included a letter on how to perfect his appeal.  

In March 2002, the veteran submitted medical evidence to the 
RO and included a letter in which he stated that he did not 
wish for his claim to be sent to Washington [DC] at that 
time.  The RO sent the veteran a Supplemental Statement of 
the Case in May 2002 that continued to deny an increased 
rating.  

On October 25, 2002, the veteran submitted a statement to the 
RO which read, "I would like to file for an increase of my 
service-connected PTSD."  

The veteran asserts that his statement should be construed as 
a Substantive Appeal to perfect an appeal of the February 
2001 rating decision.  The RO interpreted his words as 
expressing an intent to file a claim for increase, although 
the statement was submitted shortly before the period of 
appeal identified in earlier correspondence had expired.  

The Board finds, given the facts of this particular case, 
that the veteran's October 2002 statement may be construed as 
evidencing the veteran's wish to file a Substantive Appeal in 
order to appeal the issue of an increased rating for the 
service-connected PTSD.  

 According to 38 C.F.R. § 20.202 (2004), a Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  

The October 2002 statement, when considered in connection 
with earlier correspondence from the veteran, indicates, in 
the Board's view, his continuing disagreement with the 
actions taken by the RO in rating his service-connected 
disability since the time of his filing of his original claim 
of service connection.  

In earlier statements, clear and tenable arguments of 
incorrect rating judgment by the RO in evaluating the medical 
evidence of record were voiced by the veteran.  The Board 
finds in this regard that impose a requirement of actually 
filing a VA Form 9 or again reciting previously stated 
arguments in the submitted statement would place an unfair 
burden on the veteran in this case.  

To construe the statement to be a new claim for increase 
would also lead to the absurd conclusion that the veteran was 
asserting that the service-connected PTSD had undergone a 
recent increase in severity in October 2002.  Here, the 
veteran clearly has disagreed with the rating assigned for 
the service-connected PTSD since the initial rating decision.  

Accordingly, the October 25, 2002 statement can be construed 
to be a timely filed Substantive Appeal perfecting the 
veteran's appeal from the initial rating decision that 
granted service connection and assigned a 30 percent rating 
for the PTSD.  

The Board finds, given the recent action of the DRO in 
reviewing the medical evidence of record in March 2003, that 
an effective date of July 28, 2000 for the assignment of a 50 
percent rating for the service-connected PTSD must be 
assigned at this time.  

Given the assertions expressed in connection the matter 
developed for appellate review at this time, the Board finds 
the action taken hereinabove to constitute a full grant of 
the benefit sought on appeal.  Absent other current 
statements of disagreement with the now assigned 50 percent 
rating, the Board finds no jurisdiction to address that issue 
at this time.  

However, following completion of the necessary action by the 
RO to effectuate the decision of the Board, the veteran then 
must be appropriately notified of his right to appeal from 
the February 2003 rating action assigning an increase rating 
of 50 percent for the service-connected PTSD.  

Based on his response, all indicated development including 
providing the veteran with a Supplemental Statement of the 
Case should be taken in this regard.  





ORDER

An earlier effective date of July 28, 2000 for the assignment 
of a 50 percent rating for the service-connected PTSD is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



	                        
____________________________________________

	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs


